EXHIBIT 10.1

 

CONSENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS CONSENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of October 31, 2005 by and among COMSYS SERVICES LLC, a Delaware
limited liability company and successor by merger to Venturi Technology
Partners, LLC (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY SERVICES, INC.,
a Delaware corporation and successor by merger to COMSYS Holding, Inc. (“COMSYS
IT”; COMSYS Services and COMSYS IT are referred to herein each individually as a
“Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a
Delaware corporation (“Holdings”), PFI CORP., a Delaware corporation (“PFI
Holdings”), COMSYS Services, acting in its capacity as borrowing agent and funds
administrator for and on behalf of the Borrowers (in such capacity, the “Funds
Administrator”), the financial institutions parties hereto as lenders under the
Credit Agreement described below (each individually a “Lender” and collectively
the “Lenders”), MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as administrative agent (in such capacity, the
“Agent”), Sole Bookrunner and Sole Lead Arranger and as a Lender, ING CAPITAL
LLC, as documentation agent (in such capacity, the “Documentation Agent”) and as
a Lender, and GMAC COMMERCIAL FINANCE LLC, as syndication agent (in such
capacity, the “Syndication Agent”) and as a Lender.

 

WITNESSETH:

 

WHEREAS, the Borrowers, Holdings, PFI Holdings, the Agent, the Documentation
Agent, the Syndication Agent and each Lender are parties to that certain Credit
Agreement dated as of September 30, 2004 (as the same has been, here is and
hereafter may be further amended, modified, restated or otherwise supplemented
and in effect from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested, among other things, that the Agent and
the Lenders (A) amend the Credit Agreement in certain respects and (B) consent
to the acquisition (the “PS Acquisition”) by COMSYS IT of all of the issued and
outstanding capital stock of Pure Solutions, Inc., a California corporation
(“Pure Solutions”), for an aggregate purchase price not to exceed $15,750,000
plus any working capital adjustment that may be required to be paid in
accordance with Section 1.4 of the PS Purchase Agreement described herein, and
as in effect on the date hereof (the “Net Working Capital Adjustment”), which
shall consist of a $7,500,000 cash payment to be made on the closing date, the
Net Working Capital Adjustment, if any, and up to $8,250,000 of possible earnout
payments (the “PS Earnout”), $2,500,000 of which may be paid no earlier than
October 31, 2006, $2,500,000 of which may be paid no earlier than October 31,
2007 and $3,250,000 of which may be paid no earlier than October 31, 2008
(provided, that COMSYS IT may make interim payments of up to $1,250,000 in
respect of the PS Earnout on February 29, 2006, February 28, 2007 and
February 28, 2008, in each case to the extent permitted pursuant to
Section 1.5(a)(v) of the PS Purchase Agreement described herein, as in effect on
the date hereof), in each case, subject to and in accordance with the terms and
conditions set forth in that certain Stock Purchase Agreement (the “PS Purchase
Agreement”; the PS Purchase Agreement, together with each other document,
agreement and instrument



--------------------------------------------------------------------------------

executed in connection therewith, in each case, as in effect on the date hereof,
the “PS Purchase Documents”) dated as of October 31, 2005, by and among COMSYS
IT, Eddie P. Lee, an individual, and Stephanie S. Lee, an individual, in their
individual capacities and as the trustees of the Eddie and Stephanie Lee Family
Trust, as amended (the “PS Seller”);

 

WHEREAS, the Agent and the Lenders agree to accommodate such requests of the
Credit Parties, on the terms and subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

2. Amendments. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
amended as set forth in this Section 2:

 

(a) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by adding
thereto the following defined terms and their respective definitions in the
correct alphabetical order:

 

“Assignment of PS Purchase Agreement” means that certain Collateral Assignment
of Stock Purchase Agreement dated as of the Fifth Amendment Effective Date by
and between the Agent and COMSYS IT.

 

“First Reaffirmation” means that certain Consent, Amendment to and Reaffirmation
of Intercreditor and Lien Subordination Agreement dated as of the Fifth
Amendment Effective Date by and among the Second Lien Agent, the Second Lien
Collateral Agent, the Second Lien Lenders, the Agent, the Borrowers and certain
other Credit Parties.

 

“Fifth Amendment” means that certain Consent and Fifth Amendment to Credit
Agreement dated as of the Fifth Amendment Effective Date by and among the
Borrowers and certain other Credit Parties, the Agent, the Documentation Agent,
the Syndication Agent and the Lenders.

 

“Fifth Amendment Effective Date” means October 31, 2005.

 

“Historical Pro Forma EBITDA” means, with respect to any period, actual EBITDA
attributable to a Permitted Acquisition (with such pro forma adjustments as are
reasonably acceptable to Agent based upon data presented to Agent to its
reasonable satisfaction) for the corresponding period ended on the date
equivalent to the last day of such period of the immediately preceding year.

 

“PS Additional Earnout” means all amounts payable by COMSYS IT, with respect to
the “Additional Earnout Payment” (as such term is defined in Section 1.5(b) of
the PS Purchase Agreement, as in effect on the Fifth Amendment Effective Date),
to be paid in accordance with Section 1.5(b) of the PS Purchase Agreement, as in
effect on the Fifth Amendment Effective Date.

 

2



--------------------------------------------------------------------------------

“PS Annual Earnout” means the PS Year One Earnout, the PS Year Two Earnout
and/or the PS Year Three Earnout.

 

“PS Annual Earnout Payments” means all amounts payable by COMSYS IT in respect
of the PS Year One Earnout, the PS Year Two Earnout and/or the PS Year Three
Earnout.

 

“PS Earnout” means the PS Year One Earnout, the PS Year Two Earnout, the PS Year
Three Earnout and the PS Additional Earnout.

 

“PS Earnout Period” means the PS Year One Earnout Period, the PS Year Two
Earnout Period and the PS Year Three Earnout Period.

 

“PS Earnout Repayment Amount” means, with respect to any PS Earnout Period, the
amount by which the applicable PS Interim Earnout Payment made by a Credit Party
during such PS Earnout Period exceeds the applicable PS Annual Earnout Payment
required to be paid at the end of such PS Earnout Period.

 

“PS Earnout Repayment Event” means, with respect to any PS Earnout Period, a
determination in accordance with provisions of the PS Purchase Agreement, as in
effect on the Fifth Amendment Effective Date, that the PS Annual Earnout Payment
required to be paid at the end of such PS Earnout Period in accordance with
Section 1.5(a)(i) of the PS Purchase Agreement, as in effect on the Fifth
Amendment Effective Date, is less than the PS Interim Earnout Payment made by or
on behalf of COMSYS IT during such PS Earnout Period in accordance with
Section 1.5(a)(v) of the PS Purchase Agreement, as in effect on the Fifth
Amendment Effective Date.

 

“PS Interim Earnout Payments” mean, with respect to each PS Earnout Period, each
“Interim Earnout Payment” (as such term is defined in Section 1.5(a)(v) of the
PS Purchase Agreement, as in effect on the date hereof), paid in accordance with
Section 1.5(a)(v) of the PS Purchase Agreement, as in effect on the date hereof.

 

“PS Purchase Agreement” means that certain Stock Purchase Agreement dated as of
October 31, 2005 by and among COMSYS IT and the PS Sellers.

 

“PS Seller” means the Eddie and Stephanie Lee Family Trust, as amended.

 

“PS Purchase Documents” means the PS Purchase Agreement and all documents,
agreements and instruments executed in connection therewith.

 

“PS Year One Earnout” means all amounts that are or may become payable by COMSYS
IT, with respect to the PS Year One Earnout Period in accordance with
Section 1.5(a)(i) of the PS Purchase Agreement, as in effect on the Fifth
Amendment Effective Date.

 

3



--------------------------------------------------------------------------------

“PS Year One Earnout Period” means the “First Earnout Period” as such term is
defined in Section 1.5(a)(iii) of the PS Purchase Agreement, as in effect on the
Fifth Amendment Effective Date.

 

“PS Year One Earnout Reserve” means (a) $2,500,000 minus (b) the aggregate
amount of any payments in respect of the PS Year One Earnout permitted to be
paid pursuant to the terms hereof and, in fact, so paid (provided that,
notwithstanding the foregoing, at such time as COMSYS IT shall have no further
obligations (including contingent obligations) with respect to the PS Year One
Earnout, the PS Year One Earnout Reserve with respect to the PS Year One Earnout
Period shall be reduced to zero).

 

“PS Year Two Earnout” means all amounts that are or may become payable by COMSYS
IT, with respect to the PS Year Two Earnout Period in accordance with
Section 1.5(a)(i) of the PS Purchase Agreement, as in effect on the Fifth
Amendment Effective Date.

 

“PS Year Two Earnout Period” means the “Second Earnout Period” as such term is
defined in Section 1.5(a)(iii) of the PS Purchase Agreement, as in effect on the
Fifth Amendment Effective Date.

 

“PS Year Two Earnout Reserve” means (a) $2,500,000 minus (b) the aggregate
amount of any payments in respect of the PS Year Two Earnout permitted to be
paid pursuant to the terms hereof and, in fact, so paid (provided that,
notwithstanding the foregoing, at such time as COMSYS IT shall have no further
obligations (including contingent obligations) with respect to the PS Year Two
Earnout, the PS Year Two Earnout Reserve with respect to the PS Year Two Earnout
Period shall reduced to zero).

 

“PS Year Three Earnout” means all amounts that are or may become payable by
COMSYS IT, with respect to the PS Year Three Earnout Period in accordance with
Section 1.5(a)(i) of the PS Purchase Agreement, as in effect on the Fifth
Amendment Effective Date.

 

“PS Year Three Earnout Period” means the “Third Earnout Period” as such term is
defined in Section 1.5(a)(iii) of the PS Purchase Agreement, as in effect on the
Fifth Amendment Effective Date.

 

“PS Year Three Earnout Reserve” means (a) $3,250,000 minus (b) the aggregate
amount of any payments in respect of the PS Year Three Earnout and the PS
Additional Earnout, in each case permitted to be paid pursuant to the terms
hereof and, in fact, so paid (provided that, notwithstanding the foregoing, at
such time as COMSYS IT shall have no further obligations (including contingent
obligations) with respect to the PS Year Three Earnout and the PS Additional
Earnout, the PS Year Three Earnout Reserve with respect to the PS Year Three
Earnout Period shall reduced to zero).

 

4



--------------------------------------------------------------------------------

“Pure Solutions” means Pure Solutions, Inc., a California corporation.

 

(b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
substituting the following definitions of the terms set forth below in lieu of
the current versions of such definitions contained in Section 1.1 of the Credit
Agreement:

 

“Borrowing Base” means, as of any date of calculation, a dollar amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
Agent in accordance with the terms hereof, equal to the sum of eighty-five
percent (85%) (subject to adjustment as provided below) of Eligible Billed
Accounts plus eighty-five percent (85%) (subject to adjustment as provided
below) of Eligible Unbilled Accounts and minus (i) at all times from and after
the Fifth Amendment Effective Date until such time as such reserve shall have
reduced to zero, the PS Year One Earnout Reserve, (ii) from and after the first
day of the PS Year Two Earnout Period until such time as such reserve shall have
reduced to zero, the PS Year Two Earnout Reserve, and (iii) from and after the
first day of the PS Year Three Earnout Period until such time as such reserve
shall have reduced to zero, the PS Year Three Earnout Reserve, and (iv) any
other Reserves then established by Agent. Agent may, from time to time, in the
exercise of its Permitted Discretion reduce or increase any percentage amount
set forth in the immediately preceding sentence (any such increase not to exceed
the percentages established on the Closing Date). Agent shall provide the Funds
Administrator with prior written notification of any change in the percentage
amount pursuant to the preceding sentence together with a reasonably detailed
description of the reason for such change.

 

“Credit Party” means Holdings, COMSYS Holdings, PFI Holdings, Pure Solutions,
each Borrower and each of their respective Subsidiaries.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising and payable in the ordinary course of
business and except any working capital adjustment that may be required to be
paid in accordance with Section 1.4 of the PS Purchase Agreement, as in effect
on the Fifth Amendment Effective Date, (iv) all Capital Leases of such Person,
(v) all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, (vi) all equity securities of such Person subject to repurchase or
redemption on a date which is prior to the Commitment Expiry Date at the option
of the holder thereof, other than repurchases and redemptions (a) as a result of
a change of control with respect to such Person or a sale of all or
substantially all of the assets of such Person or (b) as a result of a
“Fundamental Change” or a “Change in Ownership” (in each case, as defined in the
Holdings Certificate of Designations), (vii) all obligations secured by a Lien
on any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (viii) “earnouts” and similar payment obligations
including, without limitation, the PS Earnout (provided, that,

 

5



--------------------------------------------------------------------------------

for purposes of determining compliance by the Credit Parties with the respective
financial covenants set forth in Article VII, the amount at any time of any
“earnout” or similar payment obligation shall be determined in accordance with
GAAP)(and, in any event, shall not exceed the amount, if any, thereof which is
actually earned but remains unpaid at such time), and (ix) all Debt of others
Guaranteed by such Person.

 

“Financing Documents” means this Agreement, the Notes, the Security Documents,
the Information Certificate, the Fee Letter, the Second Lien Intercreditor
Agreement, the Assignment of PS Purchase Agreement, any subordination agreement
to be entered into among the Agent, the Borrowers and Holdings in connection
with the Holdings Intercompany Loan, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the First
Reaffirmation, any fee letter between Merrill Lynch and any Borrower relating to
the transactions contemplated hereby, any Swap Contract entered into between any
Credit Party and any Eligible Swap Counterparty, and all other documents,
instruments and agreements contemplated herein or thereby and executed
concurrently by a Credit Party with or in favor of the Agent or the Lenders in
connection herewith or at any time and from time to time hereafter, as any or
all of the same may be amended, supplemented, restated or otherwise modified
from time to time.

 

“Operative Documents” means the Financing Documents, the Merger Documents, the
PS Purchase Documents, the Venturi Staffing Purchase Agreement, the Equity
Documents and the Second Lien Debt Documents.

 

(c) The parties hereto desire to increase the Revolving Loan Commitment from
$100,000,000 to $105,000,000. Accordingly, in order to evidence such increased
Revolving Loan Commitment, the Commitment Annex affixed to the Credit Agreement
as Annex A is deleted in its entirety and a new Annex A in the form of Exhibit A
attached to this Amendment is substituted therefor.

 

(d) Section 2.1. Section 2.1(c) of the Credit Agreement is hereby amended by
(i) deleting the “and” at the end of clause (iv) thereof, (ii) deleting the
period at the end of clause (v) thereof and substituting “; and” therefor and
(ii) adding a new clause (vi) thereto immediately following clause (v) thereof
as follows:

 

“(vi) within five (5) Business Days following the occurrence of a PS Earnout
Repayment Event and the receipt by a Credit Party of the applicable PS Earnout
Repayment Amount, an amount equal to one hundred percent (100%) of the
applicable PS Earnout Repayment Amount.”

 

(e) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Section 3.4 Capitalization.

 

The authorized equity securities of each of the Credit Parties as of the Closing
Date is as set forth on the Information Certificate. All issued and

 

6



--------------------------------------------------------------------------------

outstanding equity securities of each of the Credit Parties are duly authorized
and validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI Holdings, each Borrower and each of their respective
Subsidiaries, free and clear of all Liens other than those in favor of Agent for
the benefit of Agent and Lenders, Second Lien Debt Liens and other Liens
permitted pursuant to Section 5.2(d) and Section 5.2(h), and all such equity
securities of each Credit Party were issued in compliance with all applicable
state, federal and foreign laws concerning the issuance of securities. The
identity of the holders of the equity securities of each of the Credit Parties
and the percentage of their fully-diluted ownership of the equity securities of
each of the Credit Parties as of the Closing Date is set forth on the
Information Certificate. Holdings owns all of the issued and outstanding equity
securities of COMSYS IT and, prior to the consummation of the PFI Equity
Contribution, PFI Holdings. COMSYS IT owns all of the issued and outstanding
equity securities of COMSYS Services and COMSYS Limited and, following the
consummation of the PFI Equity Contribution, PFI Holdings. COMSYS IT owns all of
the issued and outstanding equity securities of Pure Solutions. No shares of the
capital stock or other equity securities of any Credit Party, other than those
described above, are issued and outstanding. Except as set forth on the
Information Certificate, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity.”

 

(f) Section 4.1. Section 4.1 of the Credit Agreement is hereby amended by
(i) deleting the period at the end of clause (v) thereof and substituting “;
and” therefor and (ii) adding a new clause (w) thereto immediately following
clause (v) thereof as follows:

 

“(w) not less than five (5) days prior to the making of any payment in respect
of the PS Earnout, copies of certificates evidencing calculation of all amounts
owing in respect of the PS Earnout.”

 

(g) Section 5.1. Section 5.1 of the Credit Agreement is hereby amended by
(i) deleting the period at the end of clause (j) thereof and substituting “;”
therefor and (ii) adding new clauses (k), (l), (m) and (n) thereto immediately
following clause (j) thereof as follows:

 

“(k) Debt of COMSYS IT incurred pursuant to the PS Year One Earnout in an
aggregate amount not to exceed $2,500,000;

 

(l) Debt of COMSYS IT incurred pursuant to the PS Year Two Earnout in an
aggregate amount not to exceed $2,500,000;

 

(m) Debt of COMSYS IT incurred pursuant to the PS Year Three Earnout in an
aggregate amount not to exceed $2,500,000; and

 

(n) Debt of COMSYS IT incurred pursuant to the PS Additional Earnout in an
aggregate amount not to exceed $750,000.”

 

(h) Section 5.5. Section 5.5 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

7



--------------------------------------------------------------------------------

“Section 5.5 Restrictive Agreements.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly:

 

(a) enter into or assume any agreement (other than the Financing Documents, the
Second Lien Debt Documents and documents governing Permitted Liens) prohibiting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired; or

 

(b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to: (i) pay or make Restricted Distributions to any Credit Party
(except as provided by the Second Lien Credit Agreement); (ii) pay any Debt owed
to any Credit Party (except as provided by the Second Lien Credit Agreement);
(iii) make loans or advances to any Credit Party (except as provided by the
Second Lien Credit Agreement); or (iv) transfer any of its property or assets to
any Credit Party (except (A) as provided by the Second Lien Credit Agreement,
(B) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, customer agreements and joint
venture agreements entered into in the ordinary course of business, provided
that, in each case, any such restriction contained therein relates only to the
asset or assets subject to such agreement and (C) as provided in other
agreements governing Permitted Liens).”

 

(i) Section 5.6. Section 5.6 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Section 5.6 Payments and Modifications of Second Lien Debt, Subordinated Debt
and Earnouts.

 

The Credit Parties will not, and will not permit their Subsidiaries to, directly
or indirectly:

 

(a) declare, pay, make or set aside any amount for any payment in respect of the
Second Lien Debt, except for such payments required under and made pursuant to
the terms of the Second Lien Debt Documents and the Second Lien Intercreditor
Agreement;

 

(b) amend, alter, waive or modify the Second Lien Debt Documents, except to the
extent permitted pursuant to the Second Lien Intercreditor Agreement;

 

(c) declare, pay, make or set aside any amount for any payment in respect of the
Holdings Intercompany Loan; and

 

(d) declare, pay, make or set aside any amount for any payment in respect of the
PS Earnout, except for such payments required to be made in accordance with
Sections 1.5(a)(i), 1.5(a)(v) and 1.5(b) of the PS Purchase Agreement, as in
effect on the Fifth Amendment Effective Date, in each case, in accordance with
the following and provided that all conditions set forth below are satisfied in
respect of any and all such distributions and payments:

 

  (i) no more than $2,500,000 shall be paid in cash in respect of any PS Annual
Earnout (including, without limitation, any PS Interim Earnout Payments) during
any PS Earnout Period and no more than $7,500,000 in respect of all PS Annual
Earnouts in the aggregate during the term of this Agreement;

 

8



--------------------------------------------------------------------------------

  (ii) no more than $750,000 shall be paid in cash in respect of the PS
Additional Earnout;

 

  (ii) no Default or Event of Default has occurred and is continuing or would
arise as a result of any such payment;

 

  (iii) after giving effect to any such payment, the Borrowers are in compliance
on a pro forma basis with the covenants set forth in Article VII, recomputed for
the most recent quarter for which financial statements have been delivered; and

 

  (iv) the Funds Administrator shall have delivered to the Agent a certificate
certified by an authorized officer of the Funds Administrator setting forth the
calculation of the amount of the applicable PS Earnout in form and substance
reasonably acceptable to the Agent.

 

(j) Section 7.1. Section 7.1 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Section 7.1 Minimum EBITDA.

 

The Credit Parties will not permit EBITDA for the four (4) fiscal quarter period
(or such shorter period commencing on October 1, 2004) ending on the last day of
any fiscal quarter ending closest to the date set forth below to be less than
the amount set forth below for such date:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 30, 2005

   $ 38,300,000

December 31, 2005

   $ 38,500,000

March 31, 2006

   $ 40,200,000

June 30, 2006

   $ 42,350,000

September 30, 2006

   $ 44,650,000

December 31, 2006

   $ 46,050,000

March 31, 2007

   $ 47,100,000

June 30, 2007

   $ 48,150,000

September 30, 2007

   $ 49,250,000

December 31, 2007 and the last day of each calendar quarter thereafter

   $ 50,250,000

 

Effective upon the consummation of each Permitted Acquisition (other than the
acquisition of Pure Solutions) occurring after the Fifth Amendment Effective
Date, the

 

9



--------------------------------------------------------------------------------

foregoing covenant levels calculated on each date set forth above (each such
date a “Calculation Date”) occurring after the consummation of such Permitted
Acquisition (such date the “Acquisition Date”) shall increase by an amount equal
to (i) with respect to the first Calculation Date following the Acquisition
Date, Historical Pro Forma EBITDA corresponding to the fiscal quarter then ended
(or, in the event such Permitted Acquisition is consummated following the first
day of any applicable fiscal quarter, Historical Pro Forma EBITDA pro rated for
the number of days elapsed since the Acquisition Date) multiplied by eighty five
percent (85%), (ii) with respect to the second Calculation Date following the
Acquisition Date, Historical Pro Forma EBITDA corresponding to the two
(2) fiscal quarters then ended (with such first fiscal quarter being pro rated
for the number of days elapsed since the Acquisition Date, as applicable)
multiplied by eighty five percent (85%), (iii) with respect to the third
Calculation Date following the Acquisition Date, Historical Pro Forma EBITDA
corresponding to the three (3) fiscal quarters then ended (with such first
fiscal quarter being pro rated for the number of days elapsed since the
Acquisition Date, as applicable) multiplied by eighty five percent (85%),
(iv) with respect to the fourth Calculation Date following the Acquisition Date,
Historical Pro Forma EBITDA corresponding to the four (4) fiscal quarters then
ended (with such first fiscal quarter being pro rated for the number of days
elapsed since the Acquisition Date, as applicable) multiplied by eighty five
percent (85%) (such amount, the “Final Acquisition Pro Forma Amount”) and
(v) with respect to each Calculation Date thereafter, the Final Acquisition Pro
Forma Amount.”

 

(k) Section 9.1. Section 9.1(o) of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“(o) (i) any Security Document or other Financing Document to which Holdings,
PFI Holdings, Pure Solutions or any other Credit Party is a party shall for any
reason be partially (including with respect to future advances) or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect; or
(ii) Holdings or any other Credit Party or any Affiliate thereof shall contest
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder; or (iii) Holdings shall engage in
any business activity other than (A) as contemplated by this Agreement,
(B) activities customarily engaged in by public holding companies similarly
situated, (C) activities of the type set forth in Section 5.4(e) and (D) the
performance of its obligations under this Agreement, the Financing Documents to
which it is a party, the Operative Documents and any other instruments,
documents or agreements entered into by Holdings, under the Operative Documents
and any other agreement to which Holdings is a party, to the extent not
otherwise prohibited by this Agreement, or (iv) PFI Holdings shall engage in any
business activity other than (A) as contemplated by this Agreement, including
the Second Amendment, (B) activities incidental to maintenance of its existence
and (C) the performance of its obligations under this Agreement, the Financing
Documents to which it is a party and the Operative Documents, or”

 

3. Consent. Effective as of the date hereof, upon satisfaction of the conditions
precedent set forth in Section 4 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement and in this Amendment, and notwithstanding anything to the contrary
contained in the Credit Agreement or any other Financing Document, the Agent and
the Lenders consent to the PS Acquisition, in accordance with the terms and
conditions set forth in the PS Purchase Documents in effect on the date hereof;
provided, that,

 

10



--------------------------------------------------------------------------------

(a) the aggregate purchase price shall not exceed $15,750,000 plus the Net
Working Capital Adjustment, if any, and shall consist solely of a $7,500,000
payment in cash on the closing date, the Net Working Capital Adjustment, if any,
and the PS Earnout,

 

(b) promptly upon the consummation of the PS Acquisition, each Credit Party
shall have executed and delivered each document, agreement and instrument
required pursuant to Section 4 of this Amendment and all other documents,
agreements and instruments necessary to grant a security interest to the Agent
in all assets of Pure Solutions, in each case, in form and substance reasonably
acceptable to the Agent and shall have otherwise complied with Section 4.12 of
the Credit Agreement, and

 

(c) the Borrowers shall have delivered or otherwise complied with all of the
requirements set forth in the definition of Permitted Acquisition (other than
those conditions set forth in clauses (3)(c) and (12)(a)(i) of such definition)
contained in the Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Section 4 hereof and all of the requirements set forth in the
definition of Permitted Acquisition (other than those conditions set forth in
clauses 3(c) and 12(a)(i) of such definition) and notwithstanding anything to
the contrary contained in the Credit Agreement, the PS Acquisition shall be
deemed to be a Permitted Acquisition under the Credit Agreement and the purchase
price paid in connection with the PS Acquisition including, without limitation,
the maximum amount paid or payable in respect of the PS Earnout, shall be
included in determining compliance or non-compliance with the basket contained
in clause (12)(a)(ii) of the definition of Permitted Acquisition.

 

4. Conditions Precedent. The effectiveness of this Amendment is subject to the
following conditions precedent:

 

  (a) delivery to the Agent of the following documents, each duly authorized and
executed and in form and substance reasonably satisfactory to the Agent:

 

  (i) this Amendment executed by each Credit Party that is a party hereto, the
Agent and the Lenders;

 

  (ii) the delivery to the Agent of original Amended and Substituted Revolving
Notes executed by the Borrowers in favor of each Lender whose Revolving Loan
Commitment Amount shall be increased as a result of this Amendment;

 

  (iii) a guaranty by Pure Solutions (the “Subsidiary Guaranty”) whereby Pure
Solutions shall guaranty all Obligations of the Borrowers under the Credit
Agreement;

 

  (iv) a Joinder to Credit Agreement and Information Certificate whereby Pure
Solutions shall become a “Credit Party” under the Credit Agreement;

 

11



--------------------------------------------------------------------------------

  (v) a Collateral Assignment of Stock Purchase Agreement by COMSYS IT and
acknowledged by the PS Sellers;

 

  (vi) a pledge amendment whereby COMSYS IT shall pledge one hundred percent of
the capital stock of Pure Solutions to the Agent, for the benefit of the
Lenders, together with all stock certificates of Pure Solutions, assignments
separate from certificate, proxies and other documents as the Agent reasonably
shall request, pursuant to which the Agent shall have received, for the benefit
of the Lenders, a first priority security interest in all of the issued and
outstanding capital stock of Pure Solutions;

 

  (vii) a security agreement executed by Pure Solutions securing all of its
obligations under the Subsidiary Guaranty;

 

  (viii) a certificate of the Secretary of Pure Solutions certifying: (A) the
names and true signatures of the officers of Pure Solutions authorized to
execute, deliver and perform all obligations hereunder; (B) copies of the
resolutions of the board of directors or other governing body of Pure Solutions
approving and authorizing the execution, delivery and performance, as
applicable, of all other documents, instruments or agreements to be executed or
delivered in connection herewith and (C) the Organizational Documents of Pure
Solutions which, if applicable, shall be certified by the Secretary of State of
California as of a recent date; and

 

  (ix) an opinion of counsel to Pure Solutions addressed to the Agent and
Lenders, and such other documents, certificates, waivers and third party
agreements as Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Agent; and

 

  (b) the delivery to Agent of certified copies of each PS Purchase Document and
all material agreements, documents and instruments entered into by and between
Pure Solutions and Cisco Systems, Inc.;

 

  (c) the delivery to Agent of a payoff letter from each lender to Pure
Solutions in form and substance reasonably satisfactory to the Agent, together
with such UCC-3 termination statements, releases of mortgage Liens and other
instruments, documents and/or agreements necessary or appropriate to terminate
any Liens in favor of such lenders securing indebtedness which is to be paid off
on the date hereof as the Agent may reasonably request, duly executed and in
form and substance reasonably satisfactory to the Agent;

 

  (d) the delivery to Agent of a copy of the fully executed consent and
amendment to the Second Lien Debt Documents regarding the substance of this
Amendment (which shall include, without limitation, the Second Lien Lenders’
consent to the transactions contemplated by Section 3 of this Amendment), in
form and substance reasonably acceptable to the

 

12



--------------------------------------------------------------------------------

Agent, and evidence that all conditions contained in such consent and amendment
(other than the effectiveness of this Amendment) have been satisfied;

 

  (e) the delivery to the Agent of a fully-executed original of the Consent,
Amendment to and Reaffirmation of Intercreditor and Lien Subordination Agreement
executed by the Second Lien Agent, the Second Lien Collateral Agent, the Second
Lien Lenders, the Agent, the Borrowers and certain other Credit Parties, in form
and substance reasonably satisfactory to the Agent;

 

  (f) the delivery to the Agent of a certified copy of the resolutions of the
Board of Directors of each Credit Party that is a party hereto approving the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby;

 

  (g) the truth and accuracy of the representations and warranties contained in
Section 6 hereof; and

 

  (h) no Default or Event of Default under the Credit Agreement, as amended
hereby, shall have occurred and be continuing.

 

5. Post-Closing Deliveries. Each Credit Party shall deliver, or caused to be
delivered, to the Agent as soon as reasonably practicable and in any event no
later than 60 days following the date hereof, evidence that all deposit
accounts, security accounts and lockbox addresses, if any, maintained at Charles
Schwab & Co., Inc. by Pure Solutions have been closed (it being expressly agreed
that after the date that is 60 days following the date hereof, no items will be
deposited into any such deposit account, security account or lockbox address)
and all cash management of Pure Solutions shall, as such time, be processed
through accounts maintained at Wachovia Bank National Association that are
subject to a Lockbox and Deposit Account Control Agreement in favor of Agent
that is satisfactory to Agent. The failure of the Credit Parties to comply with
the foregoing, within the specified time period indicated above (or such later
date as may have been agreed to by Agent in its reasonable discretion), shall
constitute an Event of Default under the Credit Agreement (notwithstanding
anything to the contrary contained in the Credit Agreement).

 

6. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

 

  (a) the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct as of such earlier date or
(ii) is qualified by materiality or has Material Adverse Effect qualifiers, in
which case, such representations and warranties shall be true and correct in all
respects;

 

13



--------------------------------------------------------------------------------

  (b) the execution, delivery and performance by such Credit Party of this
Amendment and the PS Purchase Documents are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any governmental
body, agency or official and do not violate, conflict with or cause a breach or
a default under any provision of applicable law or regulation or of the
Organizational Documents of any Credit Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon it;

 

  (c) this Amendment and each PS Purchase Document constitutes the valid and
binding obligation of the Credit Parties that are parties hereto and thereto, as
applicable, enforceable against such Persons in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to the enforcement of creditor’s rights generally and by
general equitable principles;

 

  (d) no Default or Event of Default exists or will result from the consummation
of the PS Acquisition; and

 

  (e) the PS Acquisition is permitted pursuant to all applicable law and all
material agreements, documents and instruments to which such Credit Party is a
party or by which any of its properties or assets are bound.

 

7. No Waiver. Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Financing Documents or
constitute a course of conduct or dealing among the parties. Except as expressly
stated herein, the Agent and Lenders reserve all rights, privileges and remedies
under the Financing Documents. Except as amended or consented to hereby, the
Credit Agreement and other Financing Documents remain unmodified and in full
force and effect. All references in the Financing Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
and waived hereby.

 

8. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

9. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH CREDIT PARTY
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO
THE AGENT’S

 

14



--------------------------------------------------------------------------------

ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH CREDIT
PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE FUNDS ADMINISTRATOR AT THE
ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE
TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

11. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

12. Counterparts; Integration. This Amendment may be executed and delivered via
facsimile with the same force and effect as if an original were executed and may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

13. Reaffirmation. Each of the Credit Parties that is a party hereto, as debtor,
grantor, pledgor, guarantor, assignor, or in other any other similar capacity in
which such Credit Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Financing Documents to which it is a
party (after giving effect hereto) and (ii) to the extent such Credit Party
granted liens on or security interests in any of its property pursuant to any
such Financing Document as security for or otherwise guaranteed the Borrowers’
Obligations under or with respect to the Financing Documents, ratifies and
reaffirms such guarantee and grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Obligations as amended hereby. Each of the Credit Parties hereby consents to
this Amendment and acknowledges that each of the Financing Documents remains in
full force and effect and is hereby ratified and reaffirmed, subject to the
amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or Lenders or constitute a waiver of any provision of any of the Financing
Documents (except as expressly set forth herein) or serve to effect a novation
of the Obligations.

 

[remainder of page intentionally left blank;

signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

BORROWERS: COMSYS SERVICES LLC, a Delaware limited liability company, and as
successor by merger to Venturi Technology Partners, LLC, as the Funds
Administrator and as a Borrower By:  

/s/ David L. Kerr

--------------------------------------------------------------------------------

Name:   David L. Kerr Title:   Senior Vice President – Corporate Development
COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation, and as
successor by merger to COMSYS Holding, Inc., as a Borrower By:  

/s/ David L. Kerr

--------------------------------------------------------------------------------

Name:   David L. Kerr Title:   Senior Vice President – Corporate Development

 

Consent and Fifth Amendment to Credit Agreement

(COMSYS)



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES:

COMSYS IT PARTNERS, INC., a Delaware

corporation

By:  

/s/ David L. Kerr

--------------------------------------------------------------------------------

Name:   David L. Kerr Title:   Senior Vice President – Corporate Development PFI
CORP., a Delaware corporation By:  

/s/ David L. Kerr

--------------------------------------------------------------------------------

Name:   David L. Kerr Title:   Senior Vice President – Corporate Development

 

Consent and Fifth Amendment to Credit Agreement

(COMSYS)



--------------------------------------------------------------------------------

AGENT AND LENDER:

MERRILL LYNCH CAPITAL, a division of

Merrill Lynch Business Financial Services Inc., as

Agent and a Lender

By:  

/s/ Scott E. Gast

--------------------------------------------------------------------------------

Name:   Scott E. Gast Title:   Vice President

 

Consent and Fifth Amendment to Credit Agreement

(COMSYS)



--------------------------------------------------------------------------------

LENDERS: GMAC COMMERCIAL FINANCE LLC, as Syndication Agent and as a Lender By:  

/s/ Thomas Brent

--------------------------------------------------------------------------------

Name:   Thomas Brent Title:   Director

ING CAPITAL LLC, as Documentation Agent

and as a Lender

By:  

/s/ Doug S. Clarida

--------------------------------------------------------------------------------

Name:   Doug S. Clarida Title:   Vice President NORTH FORK BUSINESS CAPITAL
CORPORATION, as a Lender By:  

/s/ Ari Kaplan

--------------------------------------------------------------------------------

Name:   Ari Kaplan Title:   Vice President LOAN FUNDING VII LLC, as a Lender By:
  Highland Capital Management, L.P., as Collateral Manager     By:  

/s/ Chad Schramek

--------------------------------------------------------------------------------

    Name:   Chad Schramek     Title:  

Assistant Treasurer

Strand Advisors, Inc., General Partner

of Highland Capital Management, L.P.

FRIEDBERGMILSTEIN PRIVATE CAPITAL FUND I, as a Lender By:  

/s/ Eric Green

--------------------------------------------------------------------------------

Name:   Eric Green Title:   Senior Partner

 

Consent and Fifth Amendment to Credit Agreement

(COMSYS)



--------------------------------------------------------------------------------

ALLIED IRISH BANKS PLC, as a Lender By:  

/s/ John Farrace

--------------------------------------------------------------------------------

Name:  

John Farrace

Title:  

Senior Vice President

By:  

/s/ Martin S. Chin

--------------------------------------------------------------------------------

Name:  

Martin S. Chin

Title:  

Vice President

AIB DEBT MANAGEMENT, LIMITED, as a Lender By:  

/s/ John Farrace

--------------------------------------------------------------------------------

Name:  

John Farrace

Title:   Senior Vice President, Investment Advisor to AIB Debt Management,
Limited By:  

/s/ Martin S. Chin

--------------------------------------------------------------------------------

Name:  

Martin S. Chin

Title:  

Vice President

 

Consent and Fifth Amendment to Credit Agreement

(COMSYS)



--------------------------------------------------------------------------------

EXHIBIT A

 

Annex A

 

Commitment Annex

 

Lender

--------------------------------------------------------------------------------

   Revolving Loan
Commitment
Amount


--------------------------------------------------------------------------------

   Revolving Loan
Commitment
Percentage


--------------------------------------------------------------------------------

    Term Loan
Commitment
Amount


--------------------------------------------------------------------------------

   Term Loan
Commitment
Percentage


--------------------------------------------------------------------------------

 

Merrill Lynch Capital

   $ 33,495,000    31.90000000 %     N/A    N/A  

GMAC Commercial Finance LLC

   $ 18,270,000    17.40000000 %   $ 2,600,000    17.33333333 %

ING Capital LLC

   $ 21,750,000    20.71428571 %   $ 3,200,000    21.33333333 %

North Fork Business Capital Corporation

   $ 8,700,000    8.28571429 %   $ 1,300,000    8.66666667 %

Allied Irish Banks plc

   $ 22,785,000    21.70000000 %     N/A    N/A  

AIB Debt Management, Limited

     N/A    N/A     $ 3,300,000    22.00000000 %

FriedbergMilstein Private Capital Fund I

     N/A    N/A     $ 2,500,000    16.66666667 %

Loan Funding VII LLC

     N/A    N/A     $ 2,100,000    14.00000000 %

TOTALS

   $ 105,000,000.00    100 %   $ 15,000,000    100 %

 

Consent and Fifth Amendment to Credit Agreement

(COMSYS)